  Case 3:19-cv-01182-K Document 14-1 Filed 08/22/19                 Page 1 of 1 PageID 55



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 TACTUS TECHNOLOGIES LLC,
                                                   Case No. 3:19-cv-1182-K
                        Plaintiff,
 v.                                                PATENT CASE

 LG ELECTRONICS USA INC.,                          JURY TRIAL DEMANDED

                        Defendant.


                      [PROPOSED] ORDER GRANTING
            UNOPPOSED MOTION FOR THIRD EXTENSION OF TIME TO
                      ANSWER OR OTHERWISE PLEAD

       Upon consideration of Plaintiff Tactus Technologies LLC’s Unopposed Motion for Third

Extension of Time to Answer or Otherwise Plead.

       IT IS ORDERED that Defendant LG Electronics USA Inc. is hereby granted an

extension of time up to and including September 5, 2019, in which to move, answer, or otherwise

respond to the Complaint filed in this action by Plaintiff Tactus Technologies LLC.


On this ____ day of ________ 2019.                   /s/________________________
                                                               Ed Kinkeade
                                                         United States District Judge




                                               1
